In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00011-CV
         ______________________________


           GREGORY LEWIS, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 04C0902-102




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

       Appellant, Gregory Lewis, filed a notice of appeal December 13, 2007, from the trial court's

December 5, 2007, denial of his motion to rescind an order of forfeiture, requesting the trial court

rescind its April 5, 2007, order.

       The trial court's denial of Lewis' motion to rescind does not constitute a final, appealable

order. Unless otherwise statutorily authorized, an appeal may be made only from a final judgment.

See TEX . CIV . PRAC. & REM . CODE ANN . § 51.012 (Vernon 1997), § 51.014 (Vernon Supp. 2007).

       If we treat Lewis' appeal as a normal appeal of the April 5, 2007, order, it is too late. See

TEX . R. APP . P. 26.1.1 Even if the Court treats this matter as an attempted restricted appeal of the

April 5, 2007, judgment, the notice of appeal is untimely. A notice of restricted appeal must be filed

within six months after the judgment is signed. TEX . R. APP . P. 26.1(c). Lewis filed his notice of

appeal on December 13, 2007, well outside the allowed six-month period. Further, we note that the

procedure available to extend certain deadlines when a party proves late notice of judgment is not

available to extend the time to perfect a restricted appeal. TEX . R. CIV . P. 306a; TEX . R. APP . P.

4.2(a)(2).




       1
        The deadline to file a notice of appeal is thirty days after the judgment is signed, unless an
exception applies. No exception appears here.

                                                  2
      Accordingly, we dismiss this appeal for want of jurisdiction.




                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:      January 29, 2008
Date Decided:        January 30, 2008




                                               3